Citation Nr: 9929312	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  98-13 705A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals' January 1998 decision denying 
entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Moving Party Represented by:  American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from December 1941 to January 
1946, and was a prisoner of war (POW) from April 1942 to July 
1942.

This case comes before the Board of Veterans' Appeals (Board) 
on motion by the moving party alleging CUE in a January 1998 
Board decision.


FINDINGS OF FACT

1.  In January 1998, the Board issued a decision in which it 
concluded that the moving party's claim for service 
connection for the cause of the veteran's death was not well 
grounded.

2.  The Board's decision of January 1998 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's January 1998 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); 64 Fed. Reg. 2134-2141 
(January 13, 1999) and 64 Fed. Reg. 7090-91 (February 12, 
1999) (to be codified at 38 C.F.R. §§ 20.1400-20.1411).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

An August 1995 rating decision denied service connection for 
the cause of the veteran's death, on the basis that the claim 
was not well grounded.  The moving party filed a notice of 
disagreement (NOD) with this decision in October 1995, and 
submitted a substantive appeal (Form 1-9) in December 1995, 
perfecting her appeal. 

In January 1998, the Board denied the moving party's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The Board cited to the U.S. Court of 
Appeals for Veterans Claims (Court) decision in Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), in support of the 
determination that the moving party's claim for service 
connection was not well grounded.  
 
In July 1998 correspondence, the moving party sought 
reconsideration of the Board's January 1998 determination.  
Therein, she reiterated her contention that service 
connection for the cause of the veteran's death was 
warranted.  Reconsideration of the determination was denied 
in August 1998.  At that time, the moving party was informed 
that the Board was engaged in promulgating regulations 
regarding revision of prior Board decisions on the grounds of 
CUE and had decided to defer determinations on all such 
requests until these regulations had been finalized.  

In April 1999, the Board provided to the moving party a copy 
of the pertinent regulations regarding a request for CUE 
review of a Board decision.  She was advised to review the 
pertinent regulations and specifically confirm that she 
wished to proceed with CUE review.  In a letter dated in July 
1999, the moving party confirmed that she was pursuing CUE 
review. 

Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 64 Fed. Reg. 2134-2141 (1999) and 64 Fed. Reg. 7090-91 
(February 12, 1999) (to be codified at 38 C.F.R. §§ 20.1400-
1411).  Pursuant to 64 Fed. Reg. 2134, 2139 (1999) (to be 
codified at 38 C.F.R. § 20.1404(b)), the motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be denied.  

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 
2139 (1999), and is to be codified at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

In this case, the moving party has not demonstrated that the 
Board's January 1998 decision contains CUE.  As stated by the 
Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995). 

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
January 1998 decision by the Board.  In fact, her contentions 
amount to a disagreement with the outcome of this decision.  
She has not set forth any basis for a finding of error or any 
indication why the result of this decision would have been 
different but for an alleged error.  Accordingly, in the 
absence of any additional allegations, the motion is denied.



ORDER

The motion for revision of the January 1998 Board decision on 
the grounds of CUE is denied.


		
	Richard B. Frank	
Member, Board of Veterans' Appeals


 


